Exhibit 10.1

NINTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS NINTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 22nd day of December, 2009, by and between Silicon Valley Bank
(“Bank”) and Exelixis, Inc., a Delaware corporation (“Borrower”), whose address
is 170 Harbor Way, South San Francisco, California 94083.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of May 22, 2002 (as amended, modified, supplemented or restated from
time to time, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement and Bank has agreed
to so amend certain provisions of the Loan Agreement, but only to the extent, in
accordance with the terms, subject to the conditions, and in reliance upon the
representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Equipment Advances Facility D. Section 2.1.4(a) of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

(a) Subject to the terms and conditions of this Agreement, Bank agrees to lend
to Borrower, from December 31, 2009 through June 30, 2011 (the “Facility D
Availability End Date”), equipment advances (“Facility D Equipment Advances”) in
an aggregate amount not to exceed the Facility D Committed Equipment Line. When
repaid, the Facility D Equipment Advances may not be reborrowed. The proceeds of
each Facility D Equipment Advance will be used solely to reimburse Borrower for
100% of the Original Stated Cost of Eligible Equipment purchased within one
hundred

 

1



--------------------------------------------------------------------------------

eighty (180) days (determined based upon the applicable invoice date of such
Eligible Equipment) of the Facility D Equipment Advance.

2.2 Equipment Advances. Section 2.3.1 of the Loan Agreement is hereby amended by
adding the following Section 2.3.1(e) after Section 2.3.1(d):

(e) Notwithstanding any other terms of this Agreement to the contrary, Borrower
shall be required to borrow Facility D Equipment Advances, each in a minimum
amount equal to $2,500,000, by the following dates: (i) June 30, 2010,
(ii) December 31, 2010, and (iii) June 30, 2011. To the extent Borrower borrows
less than the minimum $2,500,000 as of each such date, the difference between
the actual amount borrowed and $2,500,000 shall be deemed a “Facility D
Equipment Advance Deficiency”. Borrower shall pay interest to Bank (as set forth
in Sections 2.3.1 (a) through (d)) for each Facility D Equipment Advance
Deficiency as if it constituted a Facility D Equipment Advance.

2.3 Amended Definition. The following defined term under Section 13 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“Facility D Committed Equipment Line” is, (i) prior to December 31, 2009,
$30,000,000 of Facility D Equipment Advances for the financing of Eligible
Equipment and (ii) as of December 31, 2009 and all times thereafter,
$33,621,219.54 of Facility D Equipment Advances for the financing of Eligible
Equipment (this amount includes all outstanding Facility D Equipment Advances as
of December 18, 2009, and represents an increase of $3,621,219.54 to the
original Facility D Committed Equipment Line, thereby increasing the amount of
available funds under the Facility D Committed Equipment Line to $15,000,000 as
of December 22, 2009).

2.4 New Definition. The following new defined term is added to Section 13 of the
Loan Agreement in alphabetical order:

“Facility D Equipment Advance Deficiency” is defined in Section 2.2 of the Ninth
Amendment to Loan and Security Agreement dated as of December 22, 2009, by and
between Bank and Borrower.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any

 

2



--------------------------------------------------------------------------------

Loan Document, or (b) otherwise prejudice any right or remedy which Bank may now
have or may have in the future under or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered by Borrower to Bank most
recently prior to the execution of this Amendment remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization,

 

3



--------------------------------------------------------------------------------

liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors’ rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank of this Amendment by each party hereto.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER SILICON VALLEY BANK     EXELIXIS, INC. By:  

/s/ Benjermin Columbo

    By:  

/s/ Deborah Burke

Name:   Benjermin Colombo     Name:   Deborah Burke Title:   Deal Team Leader,
Life Science Practice     Title:   Controller

Amendment Number Nine to Loan and Security Agreement

 